The opinion of the court was delivered by
Tyler, J.
This case comes here on an appeal from a decision of the County Court, denying costs to the defendant.
After the suit was brought, the defendant, by his bill of complaint, transferred the whole matter in controversy between hfm’solf and the plaintiff to the Court of Chancery, which court then had full jurisdiction and control of both causes and should have made all orders for costs as to both parties.
The Chancellor, from his knowledge of the facts involved, was peculiarly qualified to make an equitable adjustment of •costs, but, so far as the exceptions indicate, he was not applied to by the defendant dor that purpose. On the formal discontinuance of this suit in the County Court the defendant applied for and was denied costs, in which denial the defendant claims there was error. We hold there was no error for the reason that the discontinuance was compulsory, being in obedience to the injunction, and not by the voluntary act of the plaintiff, and that •section 1170 of the Revised Laws does not apply.

The decision of the County Court is affirmed.